Citation Nr: 1302857	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for schizophrenia.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  It appears the Veteran may have relocated to Florida; however there has been no change of jurisdiction over the claim.

This case was previously before the Board in December 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's service-connected schizophrenia has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, impaired memory, and nervousness; deficiencies in most areas, such as work, home, and social relations as a result of the service-connected schizophrenia have not been shown.

2. Throughout the appeals period, the Veteran's combined disability rating has been 50 percent and his only service-connected disability, schizophrenia, has not been shown to be productive of inability to obtain or maintain reasonably gainful employment, to include as a result of frequent hospitalizations or absenteeism is from work.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9402 (2012).

2. The criteria for a TDIU have not been met, to include on an extraschedular basis.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in March 2006 that provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2010 remand, the Veteran's medical records related to his Social Security Disability claim were sought and were determined to be unavailable.  Updated VA treatment records were included in the claims file, and the Veteran was afforded an additional VA examination.  VA provided the Veteran with medical examinations in April 2006 and December 2010.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, and then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture has been stable throughout the appeals period and staged ratings are not indicated.

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Facts and Analysis

In March 2006, the Veteran applied for an increased disability rating, asserting that he was unemployable due to his schizophrenia and that he had been denied Social Security Disability benefits because of his receipt of VA compensation.  He submitted information showing that he had not worked full time since 1990.  A form submitted by his former employer showed that he resigned in December 1993.  He has been assigned a 50 percent evaluation for schizophrenia throughout the rating period on appeal.

On April 2006 VA examination, the Veteran reported that he had not undergone any psychiatric treatment or counseling or taken any psychotropic medication since he was treated as an inpatient in service.  He stated that he had been unemployed for the last eight or nine years, having stopped working after an injury.  His VA benefits were his only source of income.  He described himself as a loner with no friends and no participation in groups or organizations.  He displayed good grooming and hygiene, although he was missing all his lower front teeth.  His speech was logical and focused with no evidence of current psychosis.  He reported being anxious and confused recently about his pending lack of living quarters due to his daughter's divorce, and said that he had racing thoughts.  He denied hallucinations, but reported some paranoia that people were talking about him, and had some bouts of anxiety which would subside if he went for a long walk.  The anxiety had become more difficult to manage recently due to physical limits to his mobility.  He had difficulty sleeping and reported daytime drowsiness, low energy, and feelings of helplessness and worthlessness.  He was able to manage most activities of daily living and was competent to manage his own money.  The examiner believed that the Veteran continued to meet the criteria for schizophrenia, paranoid-type, in remission, but was seriously impaired in his overall functioning based on his history of chronic unemployment.  The examiner assigned a GAF score of 50.

In written statements submitted in September 2006 and April 2007, the Veteran argued that his schizophrenia is a chronic disorder that he was receiving treatment for and that he had not been given a diagnosis of being "in remission" by any qualified psychologist.  He also asserted that his retirement from employment in 1993 had no relevance to his current unemployability, because he was unable to attain gainful employment as a result of his service-connected disability.

On December 2010 VA examination, the Veteran reported that he had not been treated for psychiatric problems in some time.  He reported symptoms including nervousness, sleep difficulties, irritability, and occasional depression.  On mental status evaluation, he was casually dressed, cooperative, and friendly.  He had a normal affect but his mood was anxious and his speech was rapid.  He had trouble with some attention-related tasks, but was alert and oriented and his thought content was unremarkable.  He showed good judgment and insight, but some problems with memory.  He described problems falling and staying asleep, as well as occasional auditory hallucinations, but no inappropriate behavior or rituals.  He had panic attacks a couple times per week, lasting about 10 minutes or so, but denied having suicidal or homicidal ideation.  He had fair impulse control, although he was easily angered and agitated and could occasionally 'flip out.'  He had not worked in about twenty years, after sustaining a back injury, and reported his problems working were the result of difficulty getting around, back problems, and chronic obstructive pulmonary disease (COPD).  The examiner diagnosed schizophrenia, paranoid-type, single episode, in partial remission and assigned a GAF score of 55.  The examiner specified that the disability was described as in partial remission because of the Veteran's report of intermittent auditory hallucinations.  The examiner noted that the Veteran's schizophrenia symptoms were unchanged since the last examination in 2006 and that the Veteran's unemployability did not appear to be related to his psychiatric symptoms.  Finally, the examiner noted that the Veteran's reports of occasional depressive mood and anxiety did not rise to the level of a diagnosed condition under the DSM-IV.  As to the severity of the Veteran's symptoms, the examiner felt they were productive of reduced reliability and productivity but did not result in deficiencies in most areas such as judgment, thinking, family relations, work, or mood.

After the 2010 VA examination, the Veteran had brief but limited contact with VA personnel with regard to mental health and related issues.  In July 2011, a social worker evaluated him in connection with his request for assistance in obtaining housing.  At that time he was alert and oriented with no evidence of delusions, hallucinations, thought impairment, or suicidal or homicidal ideation.  His treating physician in September 2011 noted that he showed no signs of depression or other neuropsychiatric symptoms.

Based on the medical evidence set forth above, the Board finds that the currently assigned 50 percent disability rating for schizophrenia is appropriate.  The Veteran has received very little, if any, psychiatric treatment, counseling, or medication for his disability since his discharge from service in 1969 and two separate VA examiners have described his condition as being in partial remission.  Although he reports intermittent auditory hallucinations, he is able to function appropriately, with no evidence of suicidal or homicidal ideation, no difficulties with grooming or hygiene, and no thought disorders or ritual behaviors.  While he appears to be largely antisocial, he does not exhibit any behaviors which prevent him from functioning in society.  In addition, the Veteran was able to function occupationally prior to his orthopedic injury and describes his barriers to employment as related to his difficulty with orthopedic pain, ambulation, and trouble breathing due to COPD.  He does continue to have some aspects of impaired memory, nervousness, panic attacks, and depression, all consistent with the currently assigned disability rating of 50 percent and the GAF scores assigned by the VA examiners of 50 and 55 respectively.

In order to merit an increased rating of 70 percent, the Veteran would need to exhibit deficiencies in all areas of functioning, including judgment, mood, and thinking, as well as in social and occupational functions, as a result of his psychiatric disability.  Such deficiencies have not been demonstrated, despite his unemployment and limited social interaction.  He has not exhibited suicidal ideation, obsessional rituals, illogical or obscure speech patterns, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  In short, his disability picture does not meet or more nearly approximate one which merits a disability rating higher than 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria set out in Diagnostic Code 9402 reasonably describe the Veteran's disability levels and symptomatology related to his schizophrenia, which remains largely in remission, and provide for higher ratings for more severe symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9402.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for only one disability, schizophrenia, and the assigned disability rating of 50 percent is affirmed and continued as described above.  Therefore, the schedular criteria for a single disability rated as 60 percent disabling or multiple disabilities with a combined rating of 70 percent or more have not been met.  38 C.F.R. § 4.16(a).  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, both the VA examiners have noted that the Veteran's impairment as far as obtaining and maintaining reasonably gainful employment is a result of his physical disabilities, rather than his service-connected psychiatric disabilities.  Indeed, the information provided by the Veteran to the VA examiners and the lack of any need for psychiatric treatment or medication throughout the appeals period support the conclusion that his physical disabilities, rather than his service-connected psychiatric disabilities, are the main barrier to employment.  

Thus, the Veteran is not found to be unemployable as a result of his service-connected disabilities for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a disability rating higher than 50 percent for schizophrenia is denied.

Entitlement to TDIU, to include on an extraschedular basis, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


